UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-07076 Wilshire Mutual Funds, Inc. (Exact name of registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jamie B. Ohl, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ANNUAL REPORT Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Wilshire 5000 Indexsm Fund Wilshire Large Cap Core 130/30 Fund December 31, 2010 www.wilfunds.com Wilshire Mutual Funds, Inc. Shareholder Letter 1 Commentary: Large Company Growth Portfolio 2 Large Company Value Portfolio 6 Small Company Growth Portfolio 10 Small Company Value Portfolio 14 Wilshire 5000 IndexSM Fund 18 Wilshire Large Cap Core 130/30 Fund 24 Disclosure of Fund Expenses 28 Condensed Schedules of Investments: Large Company Growth Portfolio 31 Large Company Value Portfolio 33 Small Company Growth Portfolio 35 Small Company Value Portfolio 37 Wilshire 5000 IndexSM Fund 39 Schedule of Investments: Wilshire Large Cap Core 130/30 Fund 41 Schedule of Securities Sold Short: Wilshire Large Cap Core 130/30 Fund 47 Statements of Assets and Liabilities 50 Statements of Operations 52 Statements of Changes in Net Assets 53 Statement of Cash Flows 57 Financial Highlights: Large Company Growth Portfolio 58 Large Company Value Portfolio 60 Small Company Growth Portfolio 62 Small Company Value Portfolio 64 Wilshire 5000 IndexSM Fund 66 Wilshire Large Cap Core 130/30 Fund 70 Notes to Financial Statements 72 Report of Independent Registered Public Accounting Firm 82 Additional Fund Information 83 Tax Information 88 Board Approval of Subadvisory Agreements 90 This report is for the general information of the shareholders of Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio, Wilshire 5000 IndexSM Fund and Wilshire Large Cap Core 130/30 Fund. Its use in connection with any offering of a Portfolio’s shares is authorized only if accompanied or preceded by the Portfolio’s current prospectus. Wilshire Mutual Funds, Inc. are distributed by SEI Investments Distribution Co. Dear Wilshire Mutual Funds Shareholder: We are pleased to present the 2010 Annual Report to all shareholders of the Wilshire Mutual Funds, Inc. This report covers the twelve-month period (the “Period”) ended December 31, 2010, for all share classes of the Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio, Wilshire 5000 IndexSM Fund and Wilshire Large Cap Core 130/30 Fund. MARKET ENVIRONMENT A greater than usual number of macro-economic events presented themselves in 2010, greatly influencing investors’ decisions. From the sovereign debt crisis in Greece and Ireland, the oil spill disaster in the Gulf of Mexico, inflation curbing rate hikes in China, the U.S. government’s additional quantitative easing (“QE2”), and more, 2010 can be best categorized by the constant macro uncertainties. This environment made strategic investment decision making a more difficult task than usual. The stock market was volatile for most of the year with investors shifting between “Risk-on” and “Risk-off” modes. Resolutions of macro events combined with positive news on economic fundamentals eventually convinced investors to drive markets higher in the last quarter of the year. As the year came to a close, both equity and fixed income investors cheered as U.S. stocks (as measured by the Wilshire 5000 IndexSM) and bonds (as measured by the Barclays Capital U.S. Aggregate Bond Index) advanced 17.2% and 6.2%, respectively. With investors becoming more constructive on equities and risk assets in general, small capitalization stocks outperformed large cap counterparts. For the year, the Wilshire Small Cap Index returned 28.9%, handily outperforming the Wilshire Large Cap Index’s 15.8% return. For the second consecutive year, growth stocks outperformed value stocks. The best performing sectors were generally economically sensitive ones, including Consumer Discretionary, Materials, Industrials, and Energy. Fears of rising interest rates and loss of principal were on the minds of fixed income investors. In 2010, interest rates and inflation remained low — the yield on 10-year maturity U.S. Treasury actually declined from 3.85% at the beginning of the Period to 3.3% at the end of the year. While short-term rates are expected to be low in the coming year, investors should stay vigilant on managing interest rate volatility. FUND PERFORMANCE OVERVIEW As markets moved past the macro uncertainties, our Funds posted strong positive returns for the year. Led by the strong performance of the small company funds, all Funds were able to deliver another year of double digit returns for shareholders on the back of strong results from the previous year. Consistent with market observations, our small company funds outperformed large company funds and growth company funds outperformed value company funds. For the moment, the current economic recovery seems to be broadening and investor confidence growing as a result. We are always mindful that markets can behave erratically and current trends shift swiftly. You can expect us to continue to work diligently to manage your investments and seek to generate returns commensurate with the Funds’ investment objectives. As 2011 unfolds, we sincerely appreciate your continued support and confidence. Sincerely, Jamie B. Ohl President 1 Large Company Growth Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 19.10% Five Years Ended 12/31/10 2.46% Ten Years Ended 12/31/10 0.76% RUSSELL 1000® GROWTH INDEX(1) Average Annual Total Return One Year Ended 12/31/10 16.71% Five Years Ended 12/31/10 3.75% Ten Years Ended 12/31/10 0.02% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Large Company Growth Portfolio, Investment Class Shares and the Russell 1000 Growth Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Russell 1000® Growth Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 2 Large Company Growth Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 19.55% Five Years Ended 12/31/10 2.83% Ten Years Ended 12/31/10 1.10% RUSSELL 1000® GROWTH INDEX(1) Average Annual Total Return One Year Ended 12/31/10 16.71% Five Years Ended 12/31/10 3.75% Ten Years Ended 12/31/10 0.02% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Large Company Growth Portfolio, Institutional Class Shares and the Russell 1000 Growth Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Russell 1000® Growth Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 3 Large Company Growth Portfolio Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Large Company Growth Portfolio, Institutional Class Shares (the “Fund”) returned 19.55% for the year ended December 31, 2010, outperforming the Fund’s benchmark (the Russell 1000 Growth Index) return of 16.71%. The Fund experienced strong positive contribution from stock selection in 8 out of 10 sectors. More specifically, the Fund exhibited positive stock selection in the Technology, Industrials, Energy, and Materials sectors. On the other hand, sector positioning was a drag on performance as an overweight position in Health Care and an underweight position in Industrials detracted value. We are pleased with both the absolute return and relative return of the Fund in 2010. We are encouraged by the activities and recent performance of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. With the changes we have implemented in 2010, it is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. 4 Large Company Growth Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Portfolio’s total investments in securities, at value. 5 Large Company Value Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 13.40% Five Years Ended 12/31/10 (0.22)% Ten Years Ended 12/31/10 2.51% RUSSELL 1000® VALUE INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.51% Five Years Ended 12/31/10 1.28% Ten Years Ended 12/31/10 3.26% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Large Company Value Portfolio, Investment Class Shares and the Russell 1000 Value Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Russell 1000® Value Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 6 Large Company Value Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 13.57% Five Years Ended 12/31/10 (0.04)% Ten Years Ended 12/31/10 2.74% RUSSELL 1000® VALUE INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.51% Five Years Ended 12/31/10 1.28% Ten Years Ended 12/31/10 3.26% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Large Company Value Portfolio, Institutional Class Shares and the Russell 1000 Value Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Russell 1000® Value Index is an unmanaged index that measures the performance of the largest 1,000 U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 7 Large Company Value Portfolio Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Large Company Value Portfolio, Institutional Class Shares (the “Fund”) returned 13.57% for the year ended December 31, 2010, underperforming the Fund’s benchmark (the Russell 1000 Value Index) return of 15.51%. The Fund’s performance was hampered by negative stock selection in the Technology and Utilities sectors. On the other hand, an overweight position in the Consumer Discretionary sector and underweight positions in the Utilities and Consumer Staples sectors benefitted performance. We are pleased with the absolute return of the Fund, yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. 8 Large Company Value Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Portfolio’s total investments in securities, at value. 9 Small Company Growth Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 26.19% Five Years Ended 12/31/10 3.80% Ten Years Ended 12/31/10 5.27% RUSSELL 2000® GROWTH INDEX(1) Average Annual Total Return One Year Ended 12/31/10 29.09% Five Years Ended 12/31/10 5.30% Ten Years Ended 12/31/10 3.78% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Small Company Growth Portfolio, Investment Class Shares and the Russell 2000 Growth Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.73% of average net assets were waived for the Investment Class Shares. The Russell 2000® Growth Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with higher price-to-book ratios and higher forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 10 Small Company Growth Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 26.60% Five Years Ended 12/31/10 4.05% Ten Years Ended 12/31/10 5.51% RUSSELL 2000® GROWTH INDEX(1) Average Annual Total Return One Year Ended 12/31/10 29.09% Five Years Ended 12/31/10 5.30% Ten Years Ended 12/31/10 3.78% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Small Company Growth Portfolio, Institutional Class Shares and the Russell 2000 Growth Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.72% of average net assets were waived for the Institutional Class Shares. The Russell 2000® Growth Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with higher price-to-book ratios and higher forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 11 Small Company Growth Portfolio Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Small Company Growth Portfolio (the “Fund”), Institutional Class Shares, returned 26.60% for the year ended December 31, 2010, lagging the Fund’s benchmark (the Russell 2000 Growth Index) return of 29.09%. The Fund’s performance was hampered by negative stock selections in several sectors, namely Consumer Discretionary, Health Care and Materials. On the other hand, a modest overweight position in the Energy sector as well as an underweight position in the Health Care sector benefitted performance, and sector positioning on balance was positive for the year. We are pleased with the absolute return of the Fund, yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. 12 Small Company Growth Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Portfolio’s total investments in securities, at value. 13 Small Company Value Portfolio Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 23.60% Five Years Ended 12/31/10 3.33% Ten Years Ended 12/31/10 8.42% RUSSELL 2000® VALUE INDEX(1) Average Annual Total Return One Year Ended 12/31/10 24.50% Five Years Ended 12/31/10 3.52% Ten Years Ended 12/31/10 8.42% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Small Company Value Portfolio, Investment Class Shares and the Russell 2000 Value Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.37% of average net assets were waived in the Investment Class Shares. The Russell 2000® Value Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 14 Small Company Value Portfolio Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 23.80% Five Years Ended 12/31/10 3.68% Ten Years Ended 12/31/10 8.75% RUSSELL 2000® VALUE INDEX(1) Average Annual Total Return One Year Ended 12/31/10 24.50% Five Years Ended 12/31/10 3.52% Ten Years Ended 12/31/10 8.42% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Small Company Value Portfolio, Institutional Class Shares and the Russell 2000 Value Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.38% of average net assets were waived in the Institutional Class Shares. The Russell 2000® Value Index is an unmanaged index that measures the performance of the 2,000 smallest U.S. companies with lower price-to-book ratios and lower forecasted growth values. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 15 Small Company Value Portfolio Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Small Company Value Portfolio (the “Fund”), Institutional Class Shares, returned 23.80% for the year ended December 31, 2010, slightly underperforming the Fund’s benchmark (the Russell 2000 Value Index) return of 24.50%. The Fund’s performance was hampered by negative stock selection in the Materials, Industrials and Health Care sectors. Conversely, the Fund experienced strong positive contribution from stock selection in other sectors including Technology and Energy. Additionally, an overweight position in the Materials sector was a positive factor in relative performance. We are pleased with the absolute return of the Fund, yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. It is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. 16 Small Company Value Portfolio Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Portfolio’s total investments in securities, at value. 17 Wilshire 5000 Indexsm Fund Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 16.44% Five Years Ended 12/31/10 2.20% Ten Years Ended 12/31/10 1.68% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return One Year Ended 12/31/10 17.17% Five Years Ended 12/31/10 2.90% Ten Years Ended 12/31/10 2.50% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Wilshire 5000 IndexSM Fund, Investment Class Shares and the Wilshire 5000 IndexSM through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 18 Wilshire 5000 Indexsm Fund Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 16.71% Five Years Ended 12/31/10 2.40% Ten Years Ended 12/31/10 1.93% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return One Year Ended 12/31/10 17.17% Five Years Ended 12/31/10 2.90% Ten Years Ended 12/31/10 2.50% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Wilshire 5000 IndexSM Fund, Institutional Class Shares and the Wilshire 5000 IndexSM through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 19 Wilshire 5000 Indexsm Fund Commentary - (Continued) QUALIFIED CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 16.56% Five Years Ended 12/31/10 2.14% Ten Years Ended 12/31/10 1.61% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return One Year Ended 12/31/10 17.17% Five Years Ended 12/31/10 2.90% Ten Years Ended 12/31/10 2.50% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Wilshire 5000 IndexSM Fund, Qualified Class Shares and the Wilshire 5000 IndexSM through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 20 Wilshire 5000 Indexsm Fund Commentary - (Continued) HORACE MANN CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 16.39% Five Years Ended 12/31/10 2.12% Ten Years Ended 12/31/10 1.62% WILSHIRE 5000 INDEXSM(1) Average Annual Total Return One Year Ended 12/31/10 17.17% Five Years Ended 12/31/10 2.90% Ten Years Ended 12/31/10 2.50% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Wilshire 5000 IndexSM Fund, Horace Mann Class Shares and the Wilshire 5000 IndexSM through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, there were no waivers. The Wilshire 5000 IndexSM is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. 21 Wilshire 5000 Indexsm Fund Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Wilshire 5000 IndexSM Fund (the “Fund”), Institutional Class Shares, returned 16.71% for the year ended December 31, 2010, slightly trailing the Fund’s benchmark (the Wilshire 5000 IndexSM) return of 17.17%. As the Fund is designed to closely track the performance of the Wilshire 5000 IndexSM, the performance of the Fund is within our expectations. 22 Wilshire 5000 Indexsm Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Fund’s total investments in securities, at value. 23 Wilshire Large Cap Core 130/30 Fund Commentary INVESTMENT CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 11.47% Inception (11/15/07) through 12/31/10 (5.93)% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.06% Inception (11/15/07) through 12/31/10 (2.46)% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in Shares of Wilshire Large Cap Core 130/30 Fund, Investment Class Shares and the S&P 500 Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.04% of average net assets were waived in the Investment Class Shares. The S&P 500 Index is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. 24 Wilshire Large Cap Core 130/30 Fund Commentary - (Continued) INSTITUTIONAL CLASS SHARES Average Annual Total Return* One Year Ended 12/31/10 11.82% Inception (11/15/07) through 12/31/10 (5.61)% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/10 15.06% Inception (11/15/07) through 12/31/10 (2.46)% COMPARATIVE PERFORMANCE Comparison of Change in Value of $250,000 Investment in Shares of Wilshire Large Cap Core 130/30 Fund, Institutional Class Shares and the S&P 500 Index through 12/31/10. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. Performance data current to the most recent month end may be obtained at www.wilfunds.com. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. The table above does not reflect the deduction that a shareholder would pay on Fund distributions or the redemption of Fund shares. * Assumes reinvestment of all distributions. During certain periods since inception, certain fees and expenses were waived or reimbursed. Without waivers and reimbursements, historical total returns would have been lower. For the year ended December 31, 2010, fees totaling 0.02% of average net assets were waived in the Institutional Class Shares. The S&P 500 Index is an unmanaged index that measures the performance of all U.S. headquartered equity securities with readily available price data. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. 25 Wilshire Large Cap Core 130/30 Fund Commentary - (Continued) Equity markets exhibited strong returns in 2010 as the markets and economy continued to recover from the financial crisis and subsequent recession witnessed in 2008. Although stocks endured substantial volatility in the first half of the year, a rally in the second half of the year pushed annual returns considerably higher. The S&P 500 Index returned 15.06% for the year. Growth stocks led the markets higher in 2010, continuing the trend from the previous year. The Russell 1000 Growth Index returned 16.71%, outpacing the Russell 1000 Value Index’s return of 15.51%. However, the differential was most notable among smaller-capitalization stocks with the Russell 2000 Growth Index and Russell 2000 Value Index returning 17.11% and 15.36%, respectively. Cyclical-oriented sectors such as Consumer Discretionary, Industrials and Materials advanced the most, each posting returns in excess of 20%. Small cap stocks also posted strong returns in 2010, as the Russell 2000 Index returned 26.85%, largely outperforming larger-cap stocks. The market rebound in 2010 has been generally characterized by investors fluctuating between “risk on” and “risk off” strategies as they processed mixed signals on the strength of global economies and the sustainability of corporate earnings. The Wilshire Large Cap Core 130/30 Fund (the “Fund”), Institutional Class Shares, returned 11.82% for the year ended December 31, 2010, lagging the Fund’s benchmark (the S&P 500 Index) return of 15.06%. The Fund’s performance was hampered by negative stock selections in several sectors, namely the Technology, Energy, and Consumer Staples sectors. On the other hand, the Fund experienced strong positive contribution from stock selection in other sectors including Industrials and Materials. We are pleased with the absolute return of the Fund, yet disappointed by the performance of the Fund versus its benchmark. However, we are encouraged by the activities and current positioning of our sub-advisers, who continue to follow through with the disciplined investment approaches that have made them successful over the long-term. With the changes we have implemented in 2010, it is our belief that the Fund is well positioned going into 2011 and should benefit as the market turns its focus away from macro-economic events and instead concentrates on the improving economy and corporate earnings. 26 Wilshire Large Cap Core 130/30 Fund Commentary - (Continued) PORTFOLIO SECTOR WEIGHTING† (As of December 31, 2010) † Based on percent of the Fund’s total investments in securities, at value. 27 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses For the Six Months Ended December 31, 2010 (Unaudited) All mutual funds have operating expenses. As a shareholder of a portfolio (or a “fund”), you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Portfolio’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Portfolio’s actual return for the period. The “Expense Ratio” column shows the period’s annualized expense ratio and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Portfolio at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Portfolio’s actual expense ratio and assumed rate of return. It assumes that the Portfolio had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Portfolio’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Portfolio’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Mutual Funds, Inc. has no such charges, but these may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. 28 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2010 (Unaudited) Beginning Account Value 07/01/10 Ending Account Value 12/31/10 Expense Ratio(1) Expenses Paid During Period 07/01/10-12/31/10(2) Large Company Growth Portfolio Actual Fund Return Investment Class 1.41% Institutional Class 1.04% Hypothetical 5% Return Investment Class 1.41% Institutional Class 1.04% Large Company Value Portfolio Actual Fund Return Investment Class 1.38% Institutional Class 1.27% Hypothetical 5% Return Investment Class 1.38% Institutional Class 1.27% Small Company Growth Portfolio Actual Fund Return Investment Class 1.40% Institutional Class 1.19% Hypothetical 5% Return Investment Class 1.40% Institutional Class 1.19% Small Company Value Portfolio Actual Fund Return Investment Class 1.50% Institutional Class 1.30% Hypothetical 5% Return Investment Class 1.50% Institutional Class 1.30% 29 Wilshire Mutual Funds, Inc. Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2010 (Unaudited) Beginning Account Value 07/01/10 Ending Account Value 12/31/10 Expense Ratio(1) Expenses Paid During Period 07/01/10-12/31/10(2) Wilshire 5000 IndexSM Fund Actual Fund Return Investment Class 0.71% Institutional Class 0.46% Qualified Class 0.65% Horace Mann Class 0.68% Hypothetical 5% Return Investment Class 0.71% Institutional Class 0.46% Qualified Class 0.65% Horace Mann Class 0.68% Wilshire Large Cap Core 130/30 Fund Actual Fund Return Investment Class 2.24%(3) Institutional Class 1.99%(3) Hypothetical 5% Return Investment Class 2.24%(3) Institutional Class 1.99%(3) Annualized, based on the Portfolio’s most recent fiscal half-year expenses. Expenses are equal to the Portfolio’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. The annualized expense ratios include dividend expense, interest expense and rebates on securities sold short during the six-month period. 30 Wilshire Mutual Funds, Inc. Large Company Growth Portfolio December 31, 2010 Condensed Schedule of Investments Shares Percentage of Net Assets (%) Value COMMON STOCK — 99.1%†† Consumer Discretionary — 17.7% Amazon.com, Inc.† $ Apollo Group, Inc., ClassA† Dollar Tree, Inc.† McDonald's Corp. NetFlix, Inc.† priceline.com, Inc.† Starwood Hotels & Resorts Worldwide, Inc. Target Corp. Other Securities 16,459,933 34,231,104 Consumer Staples — 7.7% Coca-Cola Co. (The) Costco Wholesale Corp. Diageo PLC ADR Philip Morris International, Inc. Other Securities 6,593,434 14,983,766 Energy — 10.2% Anadarko Petroleum Corp. Cameron International Corp.† Exxon Mobil Corp. Occidental Petroleum Corp. Petrohawk Energy Corp.† Schlumberger, Ltd. Weatherford International, Ltd.† Other Securities 5,789,138 19,713,846 Financials — 4.9% Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) TD Ameritrade Holding Corp. Visa, Inc., ClassA Other Securities 2,890,260 9,418,435 Shares Percentage of Net Assets (%) Value Health Care — 9.7% Allergan, Inc. $ Celgene Corp.† Express Scripts, Inc., ClassA† Gilead Sciences, Inc.† WellPoint, Inc.† Other Securities Industrials — 10.8% Expeditors International of Washington, Inc. General Dynamics Corp. Union Pacific Corp. Other Securities Information Technology — 32.4% Acme Packet, Inc.† Apple, Inc.† Baidu, Inc. ADR† Citrix Systems, Inc.† Cognizant Technology Solutions Corp., ClassA† Cree, Inc.† F5 Networks, Inc.† Google, Inc., ClassA† Intel Corp. International Business Machines Corp. Juniper Networks, Inc.† Marvell Technology Group, Ltd.† Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Western Union Co. (The) Other Securities See Notes to Financial Statements. 31 Wilshire Mutual Funds, Inc. Large Company Growth Portfolio December 31, 2010 Condensed Schedule of Investments - (Continued) Shares Percentage of Net Assets (%) Value Materials — 5.0% Freeport-McMoRan Copper & Gold, Inc. $ Potash Corp. of Saskatchewan, Inc. Other Securities Telecommunication Services — 0.7% Qwest Communications International, Inc. Other Securities Total Common Stock (Cost $143,418,686) Total Investments — 99.1% (Cost $143,418,686) Other Assets & Liabilities, Net — 0.9% NET ASSETS — 100.0% $ † Non-income producing security. †† More narrow industries are utilized for compliance purposes, whereas broad sectors are utilized for reporting purposes. ADR — American Depositary Receipt PLC —Public Limited Company The Condensed Schedule of Investments does not reflect the complete portfolio holdings. It includes the Portfolio’s 50 largest holdings and each investment of any issuer that exceeds 1% of the Portfolio’s net assets. “Other Securities” represent all issues not required to be disclosed under the rules adopted by the U.S. Securities and Exchange Commission (“SEC”). The complete schedule of portfolio holdings is available (i) without charge, upon request, by calling (800) 607-2200; (ii) on the SEC’s website at http://www.sec.gov; and (iii) on our website at www.wilfunds.com. As of December 31, 2010, all of the Portfolio’s investments were considered Level 1. Please see Note 2 in Notes to Financial Statements for further information regarding fair value measurements. See Notes to Financial Statements. 32 Wilshire Mutual Funds, Inc. Large Company Value Portfolio December 31, 2010 Condensed Schedule of Investments Shares Percentage of Net Assets (%) Value COMMON STOCK — 98.8%†† Consumer Discretionary — 10.9% Comcast Corp. Special, ClassA $ J.C. Penney Co., Inc. Omnicom Group, Inc. VF Corp. Other Securities 2,282,029 3,806,819 Consumer Staples — 2.8% Tyson Foods, Inc., ClassA Other Securities 726,522 983,927 Energy — 12.5% BP PLC ADR Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Other Securities 1,292,751 4,366,275 Financials — 29.9% ACE, Ltd. Annaly Capital Management, Inc. Assurant, Inc. Axis Capital Holdings, Ltd. Bank of America Corp. Capital One Financial Corp. Citigroup, Inc.† Discover Financial Services Everest Re Group, Ltd. Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. PNC Financial Services Group, Inc. Torchmark Corp. UBS AG Willis Group Holdings PLC Other Securities 2,957,921 10,454,308 Shares Percentage of Net Assets (%) Value Health Care — 14.5% Biogen Idec, Inc.† $ Bristol-Myers Squibb Co. Cardinal Health, Inc. Eli Lilly & Co. Forest Laboratories, Inc.† Johnson & Johnson Laboratory Corp. of America Holdings† UnitedHealth Group, Inc. Zimmer Holdings, Inc.† Other Securities 1,217,990 5,085,650 Industrials — 7.3% L-3 Communications Holdings, Inc. Masco Corp. Northrop Grumman Corp. Oshkosh Corp.† Other Securities 893,518 2,566,074 Information Technology — 8.3% CA, Inc. Hewlett-Packard Co. International Business Machines Corp. Tyco Electronics, Ltd. Other Securities 1,402,620 2,915,313 Materials — 6.7% Domtar Corp. Freeport-McMoRan Copper & Gold, Inc. PPG Industries, Inc. Sherwin-Williams Co. (The) Other Securities 686,983 2,339,578 Telecommunication Services — 2.9% AT&T, Inc. Other Securities 275,387 1,010,004 See Notes to Financial Statements. 33 Wilshire Mutual Funds, Inc. Large Company Value Portfolio December 31, 2010 Condensed Schedule of Investments - (Continued) Shares Percentage of Net Assets (%) Value Utilities — 3.0% Edison International $ Questar Corp. Other Securities 411,410 1,035,119 Total Common Stock (Cost $28,791,570) 34,563,067 Total Investments — 98.8% (Cost $28,791,570) Other Assets & Liabilities, Net — 1.2% 428,722 NET ASSETS — 100.0% $
